Dismissed and Memorandum Opinion filed January 15, 2009







Dismissed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00503-CV
____________
 
BRUCE A. RICHARDS, Appellant
 
V.
 
SANJUANA MARTINEZ, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 837822
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 3, 2008.  On January 9, 2009, appellant
filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Guzman, and Sullivan.